Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4 and 6-24 are currently pending and under examination herein.
Claims 16-20 and 22-24 allowable. Claims 1-4, 6-15 and 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Groups I (claims 1-4 and 6-15) and II (claims 16-20 and 22-24) and amongst species of substances to be assessed by screening method (claims 21-22), as set forth in the Office action mailed on 19 December 2019, is hereby withdrawn and claims 1-4, 6-15 and 21 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 2-4 and 11-15 are rejected.
Claims 1-3, 6, 8, 10-16 and 23 are objected to.
Claims 7, 9, 17-22 and 24 are allowed.

Response to Amendment
The amendment filed on 11 February 2022 has been entered.  
Amendment of claims 1-4 and 6-24 is acknowledged. 
The objections to claims 17-20, 22 and 24 are withdrawn in view of Applicant's claim amendments. 
The rejection of claims 16-20 and 22 under 35 USC § 112(b) as being indefinite is withdrawn in view of Applicant's claim amendments.

Response to Arguments
Applicant’s arguments, see pages 13-16, filed 11 February 2022, with respect to the rejoinder of claims 1-4 and 6-15 have been fully considered and are persuasive. Claims 1-4, 6-15 and 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of allowable claim 16. Therefore, the restriction requirement set forth in the Office action mailed on 19 December 2019 is withdrawn and the instant office action is a non-final rejection. 
  
Claim Objections
Claims 1-3, 6, 8, 10-16 and 23 are objected to because of typographical errors, undefined abbreviations, and superfluous phrases. The following amendments are suggested to obviate the objections: 
Claim 1. A method of culturing a patient sample in culture media selective for acid-fast mycobacteria, wherein said culture media includes:
I) a nutrient broth;
Il) Middlebrook OADC
Ill) polyoxyethylene stearate;
IV) a preparation of polymyxin B, amphotericin B, nalidixic acid, trimethoprim, and azlocillin, in a ratio of 6000 units polymyxin B [-]azlocillin;
V) ferric mycobactin; and
VI) at least 0.5% w/v tryptophan;
Claim 2 is missing a comma after the method preamble and the colon and bullet point after "includes" should be deleted. 
In claim 3, "Colombia" should be amended to "Columbia" and MGIT should first be presented in fully expanded form. 
Claim 6. The method of claim 1, wherein the patient sample is a peripheral blood sample.
Claim 8. The method of 
of claim 1 further comprising 
a Ziehl-Neelsen method stainingwith an alcohol-free decolouriser 
Claim 10. The method of claim 9, wherein said decolouriser is 20% 
In claim 11, "one percent" should be amended to "1%". 
Claim 12. A method of culturing and staining acid-fast mycobacteria, said method comprising: 
a) culturing a patient sample as claimed in claim 1; 
b) harvesting a buffy coat from the cultured sample, and inoculating the 
c) air drying and heat fixing the carrier and the harvested product; 
d) placing the carrier on a heating element and overlaying the harvested product with Kinyoun carbol fuchsin stain; 
e) washing the stain off with water and overlaying the harvested product with a decolouriser in the form of 20% 
f) washing the decolouriser off with water and overlaying the harvested product with a counterstain in the form of 1% methylene blue in distilled water for 1-2 minutes; 
g) 
the counterstain with water; 
h) drying the carrier and the harvested product.
Claim 13 contains superfluous phrases. Suggested amendments are detailed below at the end of the 112(b) rejection. 
Claim 14. The method of claim 13, wherein the first period is 8 days and the second period is 30 days.
Claim 15. The method of claim 13, further comprising comparing red spots red spots 
Claim 16. A screening method for assessing substances, including:
a) taking a sample of peripheral blood from a patient;
b) dividing said blood sample into a plurality of sub-samples, keeping at least one sub-sample as a control, and adding a substance to each of the remaining sub-samples;
c) inoculating said sub-samples from step b in a culture medium selective for acid-fast mycobacteria, said culture medium including:
I) a nutrient broth;
Il) Middlebrook OADC
Ill) polyoxyethylene stearate;
IV) a preparation of polymyxin B, amphotericin B, nalidixic acid, trimethoprim, and azlocillin, in a ratio of 6000 units polymyxin B [-]azlocillin;
V) ferric mycobactin; and
VI) at least 0.5% w/v tryptophan;
d) incubating said sub-samples in culture medium from step c at a predetermined temperature for a first period;
e) staining a portion of each sub-sample using a Ziehl-Neelsen staining method with an alcohol-free decolouriser, so that spheroplastic forms of acid-fast mycobacteria are visualised as red spots;
f) counting and recording the red spots in each Ziehl-Neelsen stained sub-sample;
g) re-incubating said sub-samples from step d at said predetermined temperature for a second period;
h) repeating steps 
i) comparing results of step f for each sub-sample after said first and second incubation periods to detect an increase or decrease in the number of red spots in any Ziehl-Neelsen stained sub-sample from said first period to said second period, and
j) comparing the number of red spots in Ziehl-Neelsen stained sub-samples with substances added
Claim 23. A screening method for assessing effectiveness of a treatment of a patient, said method including the steps of:
a) taking a preliminary blood sample from the patient before treatment;
	b) treating the patient;
	c) taking blood samples from the patient at intervals during the treatment and/or at the end of treatment;
d) inoculating said preliminary blood sample and each of the blood samples from step c in a culture medium selective for acid-fast mycobacteria, said culture medium including:
		I) a nutrient broth;
II) Middlebrook OADC
IIl) polyoxyethylene stearate;
IV) a preparation of polymyxin B, amphotericin B, nalidixic acid, trimethoprim, and azlocillin, in a ratio of 6000 units polymyxin B [
V) ferric mycobactin; and
		VI) at least 0.5% w/v tryptophan;
e) incubating each sample from step d at a predetermined temperature for a predetermined period, to culture each sample;
	f) staining each cultured sample after step e using a Ziehl- Neelsen staining method with an alcohol-free decolouriser, so that spheroplastic forms of acid-fast mycobacteria are visualised as red spots;
	g) counting and recording the red spots in each Ziehl-Neelsen stained sample, to detect a significant decrease in the number of red spots as a result of said treatment.
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4 and 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.     
Claim 2 recites the limitation "said culture media further includes 100% disaccharide solution”. The term "100%" renders the claim indefinite, because the disaccharide solution will not be 100% solution once added to the media and the claim does not recite a quantity of the 100% disaccharide solution to be added. Examiner suggests the following amendment: The method of claim 1, wherein said culture media further includes
Claim 3 recites the limitation "the culture broth" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests replacing "culture" with "nutrient" as recited in claim 1, line 4. 
Claim 3 recites the claim limitation "MGIT". MGIT comprises 7H9 broth, OADC enrichment (recited in claim 1, II), and PANTA antibiotic mixture (recited in claim 1, IV). It is unclear if the OADC enrichment and PANTA antibiotic mixture included in MGIT are the same as recited in claim 1, parts II and IV, or if they are additional components. 
Examiner suggests the following amendment: The method of claim 1, wherein the nutrient broth is selected from the group consisting of 7H9, 7H11, and Columbia
 Claim 4 recites "said culture media includes a culture broth in the form of 7H9 broth which contains polyoxyethylene stearate, 0.2 milliliters of a sucrose solution for every 10 milliliters of broth and at least 0.5% w/v tryptophan". It is unclear if the culture media includes a culture broth in addition to the nutrient broth recited in claim 1, or if the culture broth is referring to the nutrient broth and further limiting it to 7H9 broth. It is unclear if the 10 milliliters of broth in lines 4 and 16 refer to the nutrient broth recited in claim 1 or the culture broth recited in line 2 of claim 4. It is unclear if the "polyoxyethylene stearate" is the same polyoxyethylene stearate recited in claim 1, part III, or if it is an additional component in the culture media. It is also unclear if the "at least 0.5% w/v tryptophan" is the same tryptophan recited in claim 1, part VI, or if it is an additional component in the culture media. 
The term “approximately” in claim 4 line 13 renders the claim indefinite. The quantity of 7H9 broth has been rendered indefinite by the term "approximately", which does not set forth the amount of variance from 900 millilitres.  It is unclear whether 901, 950, 850, 800 or 1000 millilitres is encompassed by this claim limitation.  
Examiner suggests the following amendments for claim 4: 
Claim 4. The method of claim 1, wherein said nutrient broth is 7H9 broth, and wherein preparation of the culture media comprises: 
dissolving 4.7 g of powdered 7H9 medium in 900 mL of deionized water and adding 2 mL of glycerol to prepare the 7H9 broth;
adding 0.2 mL of a sucrose solution for every 10 mL of 7H9 broth;
dissolving the preparation of polymyxin B, amphotericin B, nalidixic acid, trimethoprim, and azlocillin in 15 mL of said Middlebrook OADC and adding the resultant solution to 900 mL of said 7H9 broth; and
adding 0.05 mL of said ferric mycobactin for every 10 mL of the culture media. 
 
Claim 11 recites the limitation "said counterstain" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests the following amendment: The method of claim 10, wherein the Ziehl-Neelsen staining method uses 1% 
Claim 12 recites the limitation "harvesting a buffy coat from the cultured sample, and inoculating the harvested product onto a positively charged carrier". This is indefinite, because a buffy coat should be prepared from a blood sample prior to culturing the sample in culture media.  It is impossible to harvest a buffy coat from a non-blood sample.  The buffy coat is the fraction of an anticoagulated blood sample that contains most of the white blood cells and platelets following centrifugation.  Claim 12 depends from claim 1, which does not limit a patient sample to a blood sample.  Applicant can amend claim 12 to depend from claim 6 to obviate this rejection.  Additionally, the buffy coat must be harvested from a whole blood sample via centrifugation prior to culturing; therefore, the harvesting must occur before culturing to render the method steps in claim 12 in an operable order.  
The term “substantially” in claim 13, line 12 renders the claim indefinite. The specification does not define what “substantially” means and does not differentiate between “longer” and “substantially longer” as the length of the first period and the second period. The specification does indicate the first period is 8 days and the second period is longer and 30 days (PGPub [38]). However, it is uncertain whether 10 or 20 days longer is considered substantially longer.
The term “significantly” in claim 13, line 24 renders the claim indefinite. The comparison between the first and second samples has been rendered indefinite by the term "significantly".  The specification does not define this term however describes a small percentage increase or decrease (of the order of up to 3%) is not considered significant. A change of up to 10% may be significant and indicates further study may be advised. A change in the range of 10 to 20% or greater would be considered significant. It is unclear how the limitation differentiates between “increased” and “significantly increased” in the number of red spots in the first sample and the second sample.
The following amendment is suggested: 
A method of diagnosing inflammatory bowel disease, comprising 
a) culturing a patient sample as claimed in claim 1; 
b) taking a first sample from the culture after a first period; 
c) staining the first sample using a Ziehl-Neelsen staining method with an alcohol-free decolouriser, so that spheroplastic forms of acid-fast mycobacteria are visualised as red spots; 
d) counting the number of red spots that appeared after the staining; 
e) taking a second sample from the culture after a second period which is 
f) staining the second sample using a Ziehl-Neelsen staining method with an alcohol-free decolouriser, so that spheroplastic forms of acid-fast mycobacteria are visualised as red spots; 
g) counting the number of red spots that appeared after the staining; 
h) comparing the number of red spots 
i) diagnosing inflammatory bowel disease if the number of red spots by more than 10% between the first and second samples.  
Claims 14 and 15 are dependent on claim 13 and also rejected due to said dependency. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A.H./
Examiner, Art Unit 1657                                                                                                                                                                                            
 /LOUISE W HUMPHREY/ Supervisory Patent Examiner, Art Unit 1657